MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Feb 15 2017, 9:39 am

regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
R. Cordell Funk
Crown Point, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Courtney L. Donald a/k/a                                 February 15, 2017
Courtney Cain,                                           Court of Appeals Case No.
Appellant-Respondent,                                    45A03-1610-RS-2386
                                                         Appeal from the Lake Circuit
        v.                                               Court
                                                         The Honorable George C. Paras,
State of Indiana, Z.D.C. b/n/f                           Judge
Shana L. Rhodes,                                         The Honorable Michael A.
Appellee-Plaintiff                                       Sarafin, Magistrate
                                                         Trial Court Cause No.
                                                         45C01-1406-RS-110



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 45A03-1610-RS-2386 | February 15, 2017           Page 1 of 6
[1]   Paternity of Z.D.C. was established in Courtney L. Donald a/k/a Courtney

      Cain’s (Father) and his resulting child support obligation was set by default

      judgment in Colorado on May 15, 2006 (the Colorado Order). This order was

      subsequently registered and confirmed in Indiana and has been the subject of

      two petitions for contempt based upon child support arrearages. This case

      involves the second. Father filed a motion to dismiss, arguing that the

      Colorado Order was void for lack of personal jurisdiction due to insufficient

      service of process. Father appeals from the trial court’s denial of his motion to

      dismiss.


[2]   Concluding sua sponte that the order from which Father appeals is not a final

      judgment or an appealable interlocutory order, we dismiss.


                                       Facts & Procedural History


[3]   On June 19, 2014, the State of Indiana commenced this cause by filing a

      petition to confirm the Colorado Order pursuant to the Uniform Interstate

      Family Support Act. At the same time, the State filed its first petition for

      contempt citation due to Father’s failure to pay child support. Father failed to

      appear and was defaulted on July 15, 2014. Thereafter, the trial court

      confirmed the Colorado Order, found Father in contempt, issued a bench

      warrant, and reduced Father’s arrearage of $26,521.02 to judgment.


[4]   On February 24, 2015, following his arrest on the bench warrant, Father filed a

      verified request for immediate release and a Trial Rule 60(B) motion to set aside

      the contempt judgment. By agreement of the parties, the trial court ordered

      Court of Appeals of Indiana | Memorandum Decision 45A03-1610-RS-2386 | February 15, 2017   Page 2 of 6
      Father released from the Lake County Jail and set Father’s T.R. 60(B) motion

      for pre-trial conference. At a pre-trial conference on June 24, 2015, the parties

      presented, and the trial court approved, an agreement resolving all pending

      matters. Pursuant to the agreement, the contempt order was vacated, the State

      withdrew the contempt citation, and the Colorado Order remained confirmed. 1


[5]   The State commenced new contempt proceedings against Father by filing a

      second petition for contempt citation on September 16, 2015. Shortly

      thereafter, Father filed a motion to dismiss in which he argued that the

      Colorado Order was void for lack of personal jurisdiction because he never

      received service or notice of the 2006 Colorado proceedings. Following a

      hearing, the trial court denied Father’s motion to dismiss on September 16,

      2016, and scheduled the pending citation for final pre-trial conference on

      December 7, 2016. Father appeals from the denial of his motion to dismiss.


                                             Discussion & Decision


[6]   Except as provided in Ind. Appellate Rule 4,2 this court has jurisdiction in all

      appeals from final judgments. Ind. Appellate Rule 5(A); Whittington v.

      Magnante, 30 N.E.3d 767, 768 (Ind. Ct. App. 2015). “Whether an order is a

      final judgment governs the appellate courts’ subject matter jurisdiction.” Front




      1
       The record before us is extremely thin but it appears possible that Father waived his challenge to the validity
      of the Colorado Order by agreeing to leave it confirmed in Indiana.
      2
        App. R. 4 provides for appeal directly to our Supreme Court for a narrow class of cases, none of which are
      relevant here.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1610-RS-2386 | February 15, 2017            Page 3 of 6
      Row Motors, LLC v. Jones, 5 N.E.3d 753, 757 (Ind. 2014) (citing Georgos v.

      Jackson, 790 N.E.2d 448, 451 (Ind. 2003)). “The lack of appellate subject matter

      jurisdiction may be raised at any time, and where the parties do not raise the

      issue, this court may consider it sua sponte.” In re Estate of Botkins, 970 N.E.2d

      164, 166 (Ind. Ct. App. 2012).


[7]   A final judgment is generally one that “disposes of all claims as to all parties”.

      Ind. Appellate Rule 2(H)(1). It “disposes of all issues as to all parties, to the full

      extent of the court to dispose of the same, and puts an end to the particular case

      as to all of such parties and all of such issues.” Bueter v. Brinkman, 776 N.E.2d

      910, 912-13 (Ind. Ct. App. 2002) (quoting Hudson v. Tyson, 383 N.E.2d 66, 69

      (Ind. 1978)). “Additionally, a trial court may convert an otherwise

      interlocutory order into an appealable final judgment by including certain

      ‘magic language’ set forth in Ind. Trial Rule 54(B).” Snyder v. Snyder, 62

      N.E.3d 455, 458 (Ind. Ct. App. 2016) (citing App. R. 2(H)(3) and Botkins, 970

      N.E.2d at 167).


[8]   The trial court’s September 2016 order denying Father’s motion to dismiss was

      not a final order within the meaning of App. R. 2(H)(1), as the contempt

      citation remained pending. Nor did the order contain the “magic language” set

      forth in T.R. 54(B).


[9]   Father might argue that his motion to dismiss was a T.R. 60(B)(6) motion to set

      aside the Colorado Order. Pursuant to App. R. 2(H) and T.R. 60(C), the grant

      or denial of a T.R. 60(B) motion to set aside a judgment is deemed a final


      Court of Appeals of Indiana | Memorandum Decision 45A03-1610-RS-2386 | February 15, 2017   Page 4 of 6
       judgment. “An Indiana court may inquire into the jurisdictional basis for a

       foreign judgment, and if the first court did not have subject matter or personal

       jurisdiction, full faith and credit need not be given to the judgment.” Hays v.

       Hays, 49 N.E.3d 1030, 1037 (Ind. Ct. App. 2016). This is not to say, however,

       that an Indiana court is entitled to actually set aside the judgment of a sister

       state as void for lack of jurisdiction. Seemingly recognizing this, Father’s

       motion to dismiss sought the dismissal of the reciprocal support action rather

       than the setting aside of the Colorado Order.3


[10]   Because Father is not appealing from a final judgment, he can only appeal if the

       order is an appealable interlocutory order pursuant to Ind. Appellate Rule 14.

       See Botkins, 970 N.E.2d at 168. App. R. 14(A) provides that certain

       interlocutory orders may be appealed as a matter of right. “Such appeals must

       be expressly authorized, and that authorization is to be strictly construed.” Id.

       Because none of the grounds for interlocutory appeals set forth in App. R.

       14(A) are applicable to the case before us, Father is not entitled to an

       interlocutory appeal as a matter of right. Nor has he satisfied the certification

       and acceptance requirements of App. R. 14(B) (providing that “[a]n appeal may




       3
           Father acknowledges this distinction in footnote 1 of his appellate brief:

                When an Indiana Court refuses to give full faith and credit to a foreign judgment and thus finds
                it void and thus unenforceable in Indiana, it is not acting as an appellate court over the
                judgment of the foreign state. Rather it is determining whether that judgment is enforceable in
                Indiana. It is thus protecting Indiana citizens from the effects of a foreign judgment that was
                obtained against that Indiana citizen without due process.
       Appellant’s Brief at 8.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1610-RS-2386 | February 15, 2017             Page 5 of 6
       be taken from other interlocutory orders if the trial court certifies its order and

       the Court of Appeals accepts jurisdiction over the appeal”).


[11]   For all of these reasons, we conclude that the order from which Father appeals

       is neither a final judgment nor an appealable interlocutory order. This court

       therefore lacks subject matter jurisdiction to entertain Father’s appeal.4


[12]   Appeal dismissed.


[13]   Riley, J. and Crone, J., concur.




       4
         Even if we were to reach the merits of Father’s appeal, we observe that he has wholly failed to cite any
       authority from Colorado. See Harry Kaufmann Motorcars, Inc. v. Schumaker Performance, Inc., 964 N.E.2d 872,
       875 (Ind. Ct. App. 2012) (“In assessing a collateral attack on a foreign judgment, we apply the law of the
       state where the judgment was rendered. A judgment which is void in the state where it was rendered is also
       void in Indiana.” (internal citations omitted)). Additionally, he has not provided us with the hearing
       transcript or the evidence presented at the hearing regarding his claim of lack of service.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1610-RS-2386 | February 15, 2017         Page 6 of 6